EXHIBIT 10.47

Second Amendment to Republic Bank Place, 3rd Floor

Hurstbourne Lease

Dated 9-1-2005 as Amended

 

This Second Amendment to Lease dated this 31st day of January, 2018 shall amend
the terms of the lease dated September 1, 2005, as first amended on August 11,
2015 (“Lease”), by and between Jaytee-Hurstbourne, LLC, a Kentucky Limited
Liability Company f/k/a Jaytee Properties Limited Partnership, a Kentucky
Limited Partnership (“Landlord”) and Republic Bank & Trust Company (“Tenant”).

 

Landlord and Tenant agree that the terms of the Lease shall be amended to extend
the Lease Term and to modify the Rent payable by Tenant during the extended
Term.

 

WHEREAS, the parties hereto desire and agree to amend the Lease to extend the
term of the Lease to June 30, 2028, and

 

WHEREAS, the parties hereto desire and agree to amend the Lease to modify the
Rent payable by Tenant during the extended Term, and

 

WHEREAS, the parties hereto desire and agree to amend the Lease as heretofore
set forth,

 

NOW THEREFORE, it is agreed that the ARTICLE II. TERM/OPTION TO RENEW shall be
amended to provide for a termination date of June 30, 2028, and

 

IT IS FURTHER agreed that the ARTICLE III. RENT shall be amended to provide
that, effective July 1, 2018, Tenant shall pay Landlord Rent for the Premises in
the amount of $23.00 per rentable square foot for a total sum of Twenty Thousand
Six Hundred Ninety-six Dollars and Seventeen Cents ($20,696.17) per month. 

 

All other terms, conditions, and provisions of the Lease dated September 1,
2005, as amended, shall remain unchanged and incorporated by reference under
this Second Amendment to Lease. If there shall be any conflict between the
original Lease as amended and this Second Amendment to Lease, this Second
Amendment to Lease shall control.

 

IN WITNESS WHEREOF, Landlord and Tenant, intending to be legally bound hereby,
have caused this First Amendment to be executed by their duly authorized
officers as of the day and year first set forth above. 

 

 

 

REPUBLIC BANK & TRUST COMPANY

 

JAYTEE-HURSTBOURNE, LLC

 

 

By: Jaytee Properties Limited Partnership, Sole Member)

By: /s/ Kevin Sipes          

 

By: /s/ Steven E. Trager          

Kevin Sipes

 

Steven E. Trager

 



--------------------------------------------------------------------------------